Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species A- Claims 1-7 and 11-25 in the reply filed on 19th April 2021 is acknowledged.
Claims 8-10 and 26-28 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species B, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 19th April 2021.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 recites the limitation "the pallet" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 6-7, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Connell (US 5,765,957) in view of Larson et al. (US 2013/0334367) and Stefanoff et al. (US 2018/0229809).
Regarding claims 1 and 11, Connell ’957 teaches (figures 1-7) an anti-rattle device/turnbuckle assembly (10), wherein the at least one anti-rattle device comprises: an upper connector (30) having one end pivotally attached and a threaded shaft (40) extending axially therefrom (Col. 2 Lines 2-3, 15; upper connector is an eyelet connector which is received in 

    PNG
    media_image1.png
    494
    668
    media_image1.png
    Greyscale


Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Connell ’957 to incorporate the teachings of Larson et al. ‘367 and Stefanoff et al. ‘809 to configure the lower connector of an anti-rattle device/turnbuckle assembly with clevis connector to engage with the tie-down ring via quick disconnect pin and operatively associate the anti-rattle device/turnbuckle assembly with the pallet/load platform for positionally fixing the pallet/load platform to a tie-down ring of the cargo deck. One of ordinary skill in art would recognize that doing so would enable flexibility in positioning load platforms on cargo deck as anti-rattle devices are attached to the load platform.


    PNG
    media_image2.png
    247
    761
    media_image2.png
    Greyscale
 
Regarding claims 6 and 7, modified Connell ‘958 is silent about the pallet assembly comprising multiple pairs of the anti-rattle devices and wherein the multiple pairs of the anti-rattle devices are positioned on at least laterally and rear sides of the load platform. However, Larson et al. ‘367 teaches (figure 1) load restraining rail assembly (14) comprising a plurality of intermediate guide members (32) that engages the side edge (24) of pallet (22) to provide lateral and vertical restraint of the pallet (Para 0018), and ropes securing cargo in both lateral and longitudinal directions (as shown in the figure below). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Connell ‘958 to incorporate the teachings of Larson et al. ‘367 to configure the pallet assembly with multiple pairs of the anti-rattle devices positioned on all sides of the load platform. One of ordinary skill in art would recognize that doing so would provide better stability of the load platform.


    PNG
    media_image3.png
    488
    686
    media_image3.png
    Greyscale

Claims 2-5 are rejected under 35 U.S.C. 103 as being unpatentable over Connell (US 5,765,957), Larson et al. (US 2013/0334367) and Stefanoff et al. (US 2018/0229809) as applied to claim 1 above, and further in view of Huenink et al. (US 7,048,071).
Regarding claim 2, modified Connell ‘957 teaches the aircraft cargo platform assembly, wherein the turnbuckle connector/housing (85) comprises flanges (110, 115) defining a series of circumferentially spaced-apart flange apertures/holes (120) which engages with the tang (80) of a washer (64, 70) and pins (135, 140) to prevent rotation of the turnbuckle housing (85) after they have been torqued (Cornell ‘957, figures 1-7, Col. 2 Lines 34-36, 45-48, 56-59) but it is silent about the clevis connector comprising an outwardly extending boss defining a boss aperture, and the anti-rattle device further comprising a secondary quick-disconnect pin capable of being inserted in a respective one of the flange apertures and the boss aperture when aligned to prevent turning movement of the turnbuckle connector. However, Huenink et al. ‘071 teaches (figure 1) a locking stubs/boss (22, 24) on yokes (12, 14) of the adjustable link assembly (10) to lock the lever (70) (Col. 1 Lines 12-18, 52). Also, Stefanoff et al. ‘809 teaches the quick-disconnect pin inserted into apertures of the clevis connector (as shown in the figure above). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Connell ‘957 to incorporate the teachings of Huenink et al. ‘071 and Stefanoff et al. ‘809 to configure the anti-rattle device the clevis connector with an outwardly extending boss defining a boss aperture parallel to the anti-rattle device and using quick disconnect pin to connect the flange aperture and the boss aperture. One of ordinary skill in art would recognize that doing so would provide sturdy connection and prevent the turning movement of the turnbuckle connector.
Regarding claim 3, modified Connell ‘957 teaches the aircraft cargo platform assembly wherein the upper connector is pivotally connected to allow pivotal movements of the anti-rattle device between stowed and operative operations but it is silent about a support fitting rigidly couple to the cargo platform. However, Connell ‘957 further teaches the support fitting (as shown in the figure below) where the upper connector is pivotally connected. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Connell ‘957 to incorporate the support fitting to the cargo platform, One of ordinary skill in art would recognize that doing so would enable the anti-rattle device to connect to the load platform via support fitting.
Regarding claim 4, modified Connell ‘957 teaches the aircraft cargo platform assembly, wherein the support fitting comprises a pair of spaced apart aperture connection lobes, and wherein the upper connector comprises an eyelet connector at one end thereof which is positioned between and pivotally connected to the connection lobes (as shown in the figure below).
Regarding claim 5, modified Connell ‘957 teaches the aircraft cargo platform assembly, further comprising a bolt and nut assembly pivotally connecting the eyelet connector and the connection lobes (as shown in the figure below).

    PNG
    media_image1.png
    494
    668
    media_image1.png
    Greyscale


Claims 12-16 and 17-21 are rejected under 35 U.S.C. 103 as being unpatentable over Connell (US 5,765,957), Larson et al. (US 2013/0334367) and Stefanoff et al. (US 2018/0229809) as applied to claim 1 above, and further in view of Simpson (US 2014/0117163).
Regarding claims 12 and 17, modified Connell ‘957 teaches the aircraft cargo platform assembly according to claim 1, modified Connell ‘957 further teaches a cargo aircraft comprising a fuselage defining a cargo space, a cargo deck having tie down rings in the cargo space, and but it is silent about a modular auxiliary fuel tankage system comprising a rigid fuel tank connected to and supported by the load platform. However, Simpson ‘163 teaches (figures 1-6) cryogenic tank (10) containing fuel connected to and supported by the load platform/a support surface (52) such as one or more pallets (254), the fuselage of an aircraft (200), a floor and/or the like (Para 0039, 0060). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Connell ‘957 to incorporate the teachings of Simpson ‘163 to configure the aircraft cargo platform assembly with cryogenic tank containing fuel connected to and supported by the load platform to supply fuel for an engine of the aircraft (Para 0060).
Regarding claims 13-14 and 18-19, modified Connell ‘957 is silent about a plurality of tank connection assemblies removably connecting the fuel tank to the load platform, wherein the tank connection assemblies comprise an upper fitting rigidly connected to the fuel tank and a lower fitting rigidly connected to the load platform and pivotally connected to the upper fitting. However, Simpson ‘163 teaches (figures 1-6) a cryogenic tank (10) includes one or more support feet (50) extending outward on the exterior side (18) of the shell (12) and configured to connect the cryogenic tank (10) to a support surface (5), wherein the support feet/an upper fitting (50) is connected to the exterior side (18) of the shell (12) of the cryogenic tank (10) via fixture (62) and pivotally mounted to the fixture/lower fitting (60) on the support surface (52) (Para 0039, 0042, 0065; upper fitting/support feet is pivotable as the support feet is received in between two fitting bosses of the lower fixture and is indirectly (without direct contact) secured by a support end (56) (as shown in the figure below, Para 0040). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Connell ‘957 to incorporate the teachings of Simpson ‘163 to configure the tank with a plurality of tank connection assemblies comprising an upper fitting rigidly connected to the fuel tank and a lower fitting rigidly connected to the load platform and pivotally connected to the upper fitting. One of ordinary skill in art would recognize that doing so would secure the fuel tank in place.

    PNG
    media_image4.png
    495
    659
    media_image4.png
    Greyscale

Regarding claims 15 and 20, modified Connell ‘957 teaches the modular auxiliary fuel tankage system wherein the lower fitting comprises a pair of separated first fitting bosses, and the upper fittings comprises a second fitting boss received between and pivotally connected to the first fitting bosses (as shown in the figure above).
Regarding claims 16 and 21, modified Connell ‘957 teaches the modular auxiliary fuel tankage system wherein the upper fitting/support feet (50) comprises an angle support/fixture (62) rigidly attached to at least one wall of the fuel/cryogenic tank (fixture 62 has an angle that flushes with the shape of the tank).
Claims 22-25 are rejected under 35 U.S.C. 103 as being unpatentable over Connell (US 5,765,957), Larson et al. (US 2013/0334367), Stefanoff et al. (US 2018/0229809) and Simpson (US 2014/0117163) as applied to claim 17 above, and further in view of Huenink et al. (US 7,048,071).
Regarding claim 22, modified Connell ‘957 teaches the cargo aircraft, wherein the turnbuckle connector/housing (85) comprises flanges (110, 115) defining a series of circumferentially spaced-apart flange apertures/holes (120) which engages with the tang (80) and pins (135, 140) to prevent rotation of the turnbuckle housing (85) after they have been torqued (Cornell ‘957, figures 1-7, Col. 2 Lines 34-36, 45-48, 56-59) but it is silent about the clevis connector comprising an outwardly extending boss defining a boss aperture, and the anti-rattle device further comprising a secondary quick-disconnect pin capable of being inserted in a respective one of the flange apertures and the boss aperture when aligned to prevent turning movement of the turnbuckle connector. However, Huenink et al. ‘071 teaches (figure 1) a locking stubs/boss (22, 24) on yokes (12, 14) of the adjustable link assembly (10) to lock the lever (70) (Col. 1 Lines 12-18, 52). Also, Stefanoff et al. ‘809 teaches the quick-disconnect pin inserted into apertures of the clevis connector (as shown in the figure above). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Connell ‘957 to incorporate the teachings of Huenink et al. ‘071 and Stefanoff et al. ‘809 to configure the anti-rattle device the clevis connector with an outwardly extending boss defining a boss aperture parallel to the anti-rattle device and using quick disconnect pin to connect the flange aperture and the boss aperture. One of ordinary skill in art would recognize that doing so would sturdy connection and prevent the turning movement of the turnbuckle connector.

    PNG
    media_image2.png
    247
    761
    media_image2.png
    Greyscale


Regarding claim 23, modified Connell ‘957 teaches the cargo aircraft wherein the upper connector is pivotally connected to allow pivotal movements of the anti-rattle device between stowed and operative operations but it is silent about a support fitting rigidly couple to the cargo platform. However, Connell ‘957 further teaches the support fitting (as shown in the figure below) where the upper connector is pivotally connected. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Connell ‘957 to incorporate the support fitting to the cargo platform, One of ordinary skill in art would recognize that doing so would enable the anti-rattle device to connect to the load platform via support fitting.
Regarding claim 24, modified Connell ‘957 teaches the cargo aircraft, wherein the support fitting comprises a pair of spaced apart apertured connection lobes, and wherein the upper connector comprises an eyelet connector at one end thereof which is positioned between and pivotally connected to the connection lobes (as shown in the figure below).
Regarding claim 25, modified Connell ‘957 teaches the cargo aircraft, further comprising a bolt and nut assembly pivotally connecting the eyelet connector and the connection lobes (as shown in the figure below).

    PNG
    media_image1.png
    494
    668
    media_image1.png
    Greyscale

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHESH DANGOL whose telephone number is (303)297-4455.  The examiner can normally be reached on Monday-Friday 0730-0530 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua J Michener can be reached on (571) 272-1467.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ASHESH DANGOL/Examiner, Art Unit 3642                                                                                                                                                                                                        
/PHILIP J BONZELL/Primary Examiner, Art Unit 3642                                                                                                                                                                                                        5/5/2021